DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Response to Arguments
In view of the amended title, the objection to the title is withdrawn.  Remarks, 9.
In view of the amendments to the Specification, the objection is withdrawn.  Remarks, 9.
In view of the amendments and arguments, the objection to the drawings is withdrawn.  Remarks, 10.
In view of the cancellation of certain claims and the explanation on pages 11–12 of the Remarks, the rejection under 35 U.S.C. 112(a) is withdrawn.  Examiner finds the extended intra prediction directions for non-square blocks is as Examiner believed, i.e. essentially the scheme described in Zhao.  Any arguments presented by Applicant attempting to differentiate the claimed invention from Zhao should be carefully cross-referenced with the Specification and Applicant’s Remarks to ensure consistency.
On pages 14–15 of the Remarks, Applicant contends the teachings of Zhao are deficient for failing to teach or suggest large reproduced portions of the claim language.  Examiner found the claims, although very unclear, are drawn to remapping intra prediction directions conventionally suitable for square blocks to extended intra prediction angles suitable for non-square blocks according to the ratio of block width to block height.  Zhao’s table 2 is helpful to reference.  Applicant’s claim likewise recites the intra prediction modes are changed based on whether the block’s height or width is larger than the other dimension.  Therefore, Examiner found Zhao’s teachings to be highly relevant.  Applicant’s comparison of index numbers is simply a numerical assignment to a direction which the prior art likewise teaches.  The intra prediction mode directions in the video coding standard are referenced by index number and each number corresponds to an intra prediction angle.  Extending this concept to non-square blocks requires some angles to be shifted depending on which dimension of the non-square block is longer or shorter than the other and the angles are more severe when the block reaches larger width-to-height (or vice versa) ratios.  Zhao teaches at least this concept such that whatever is left of Applicant’s claims is obvious in view of the level of skill in the art and what the prior art teaches.  Applicant’s argument essentially repeats portions of the claim and concludes the teachings of the prior art are deficient without adequately addressing any particular distinguishing feature.  In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (holding that the Board reasonably interpreted 37 C.F.R. 41.37(c)(1)(vii) as requiring “more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).  Therefore, Examiner is unpersuaded of error.
Other claims are not argued separately.  Remarks, 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, et al., “CE3-related: Wide-angle intra prediction for non-square blocks,” ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Jul. 2018. (herein “Zhao”).
Regarding claim 1, Zhao teaches or suggests a video decoding method comprising:  obtaining intra prediction mode information indicating an intra prediction mode of a current block (Zhao, Section 2:  teaches intra prediction modes are signaled in the bitstream such that they are “obtained” for encoding and decoding); when the current block has a non-square shape whose width is greater than its height (Zhao, Figs. 3 and 4; Examiner notes this is the depiction in the left-hand arrangement of Fig. 3 and is also the scenario depicted in Fig. 4 wherein the bottom left prediction directions are identified as those being replaced), determining an intra prediction direction of the current block based on a result of comparison between a first reference prediction index of a first reference prediction direction and a prediction index of a prediction direction, the first reference prediction direction being a direction indicating a bottom-left vertex of the current block from a center of the current block and the prediction direction being indicated by the intra prediction mode information (Zhao, Tables 1 and 2:  demonstrate the intra prediction directions that are replaced with wide angle intra prediction directions according to a ratio of width and height; Zhao, Section 1, Section 2, and Fig. 4:  explain that the original intra prediction directions for square blocks are replaced by wide angle intra prediction directions for non-square blocks by taking the angles that would be too far to be useful and finding their symmetrical opposite and remapping those original indexes to the wide angular modes; Zhao, Fig. 4:  illustrates the intra prediction mode indexes for the directional prediction modes that are part of the standard, i.e. indexes 0 through 34; Examiner notes modes 0 and 1 are Planar and DC respectively; Zhao, Section 2:  describes signaling the angular intra prediction modes using indexes); when the current block has a non-square shape whose height is greater than its width, determining the intra prediction direction of the current block based on a result of comparison between a second reference prediction index of a second reference prediction direction and the prediction index of the prediction direction, the second reference prediction direction being a direction indicating a top-right vertex of the current block from the center of the current block (Examiner notes this is the depiction in the right-hand arrangement of Fig. 3 and is also the opposite scenario as that depicted in Fig. 4; In this opposite case, the skilled artisan understands from the teachings of Zhao that the top right prediction directions are identified as those being replaced; Zhao, Tables 1 and 2:  demonstrate the intra prediction directions that are replaced with wide angle intra prediction directions according to a ratio of width and height; Zhao, Section 1, Section 2, and Fig. 4:  explain that the original intra prediction directions for square blocks are replaced by wide angle intra prediction directions for non-square blocks by taking the angles that would be too far to be useful and finding their symmetrical opposite and remapping those original indexes to the wide angular modes; Zhao, Fig. 4:  illustrates the intra prediction mode indexes for the directional prediction modes that are part of the standard, i.e. indexes 0 through 34; Examiner notes modes 0 and 1 are Planar and DC respectively; Zhao, Section 2:  describes signaling the angular intra prediction modes using indexes); and obtaining a prediction sample of pixel comprised in the current block by performing intra prediction according to the determined intra prediction direction (Zhao, Section 2:  explains the modified intra prediction directions are used for intra prediction to obtain prediction samples).
Regarding claim 3, Zhao teaches or suggests the video decoding method of claim 1, wherein the determining of the intra prediction direction of the current block comprises:  in a case where the current block has the non-square shape whose width is greater than its height, when the prediction index of the prediction direction indicated by the intra prediction mode information is smaller than the first reference prediction index of the first reference prediction direction, determining the intra prediction direction of the current block in a direction having an index being greater than the prediction index of the prediction direction indicated by the intra prediction mode information by a first value (Examiner interprets this in view of Applicant’s published paragraph [0239] and Fig. 19A, which describe and illustrate the same concept as that explained in the Zhao; Similarly, Zhao replaces the bottom intra prediction directions with top-right prediction directions; Zhao’s Fig. 3 depicts Applicant’s claimed closer to a lower direction in illustrating that for the horizontal block (left-hand scenario in Fig. 3) mode 2 is closer in a lower direction such that the original mode 2 would be farther away than a wide angle intra mode along the top right; That is why Zhao replaces original mode 2 with a wide angle mode 67 or greater; see e.g. Zhao, Table 2; see also the two bullet points in Zhao, Section 1; Zhao, Fig. 4:  illustrates the intra prediction mode indexes for the directional prediction modes that are part of the standard, i.e. indexes 0 through 34; Examiner notes modes 0 and 1 are Planar and DC respectively; Zhao, Section 2:  describes signaling the angular intra prediction modes using indexes; Examiner notes this subject matter recited in claim 3 is drawn to merely describing in different semantic language how the wide angle intra prediction modes are determined; Zhao, Section 1:  bullet point # 1; Zhao, Fig. 3, left-hand depiction:  teaches the reference index numbers correspond to directions for the wide angle modes that are used to replace the original modes; Examiner notes the values are simply arbitrary and thus not inventive; If the concept is taught in the prior art, how the values are described is arbitrary and thus non-inventive); and in a case where the current block has the non-square shape whose width is greater than its height, when the prediction index is equal to the first reference prediction index or the prediction index is greater than the first reference prediction index, determining the intra prediction direction of the current block in the prediction direction indicated by the intra prediction mode information (Examiner interprets this as describing the case when the intra prediction modes are not replaced by wide angle modes, such as when the direction is not a direction that is otherwise too far away from the dimensions of the non-square block; see Zhao, Fig. 3, illustrating which modes are replaced due to their distance and which modes remain as the original modes; see also Zhao’s ratio tables; see also the two bullet points in Zhao, Section 1; Examiner notes the values are simply arbitrary and thus not inventive; If the concept is taught in the prior art, how the values are described is arbitrary and thus non-inventive).
Regarding claim 4, Zhao teaches or suggests the video decoding method of claim 1, wherein the determining of the intra prediction direction of the current block comprises:  in a case where the current block has the non-square shape whose height is greater than its width, when the prediction index of the prediction direction indicated by the intra prediction mode information is greater than the second reference prediction index of the second reference prediction direction, determining the intra prediction direction of the current block in a direction having an index being smaller than the prediction index of the prediction direction indicated by the intra prediction mode information by a second value (Examiner notes these recited features is merely the opposite of that recited in claim 3, see Zhao, Table 2; see also the two bullet points in Zhao, Section 1; Zhao, Section 1:  bullet point # 2; Zhao, Fig. 3, right-hand depiction:  teaches the reference index numbers correspond to directions for the wide angle modes that are used to replace the original modes); and in a case where the current block has the non-square shape whose height is greater than its width, when the prediction index is equal to the second reference prediction index or the prediction index is greater than the second reference prediction index, determining the intra prediction direction of the current block in the prediction direction indicated by the intra prediction mode information (Examiner notes these recited features is merely the opposite of that recited in claim 3, see Zhao, Table 2; see also the two bullet points in Zhao, Section 1; Zhao, Section 1:  bullet point # 2; Zhao, Fig. 3, right-hand depiction:  teaches the reference index numbers correspond to directions for the wide angle modes that are used to replace the original modes).
Claim 9 lists the same elements as claim 1, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang (US 2019/0174128 A1) teaches intra prediction modes determined based on a ratio of width and height of the current block (e.g. ¶¶‌ 0014, 0017–0020, 0202, 0206, 0227, 0229, 0231, 0233, 0235, inter alia).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481